Case 1:21-cv-22628-BB Document 5 Entered on FLSD Docket 07/30/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                 Case No. 1:21-cv-22628-BB
  KEVIN RASCOE,

                 Plaintiff
         v.

  PORTFOLIO RECOVERY
  ASSOCIATES, LLC,

              Defendant.
  ____________________________________/

                              JOINT NOTICE OF SETTLEMENT

        Pursuant to Local Rule 16.4, Plaintiff Kevin Rascoe and Defendant Portfolio Recovery

 Associates, Inc., by and through their undersigned counsel, hereby provide notice that the Parties

 have reached a settlement as to all claims and controversies. Upon completion of all settlement

 terms, the Parties will file the necessary documents to dismiss this matter with prejudice. To that

 end, the Parties respectfully request 45 days to complete all settlement terms and file a joint

 stipulation of dismissal. The Parties shall bear their own attorney’s fees and costs.

        Respectfully submitted this 30th day of July 2021.

  MESSER STRICKLER, LTD.                     THE LAW OFFICES OF JIBRAEL S. HINDI

  By: /s/ John M. Marees, II                          By:     /s/ Thomas J. Patti
  LAUREN M. BURNETTE, ESQUIRE                         JIBRAEL S. HINDI, ESQUIRE
  FL Bar No. 0120079                                  FL Bar No. 118259
  JOHN M. MAREES, II, ESQUIRE                         THOMAS J. PATTI, ESQUIRE
  FL Bar No. 0069879                                  FL Bar No. 118377
  12276 San Jose Blvd., Suite 718                     110 SE 6th Street, Suite 1744
  Jacksonville, FL 32223                              Ft. Lauderdale, FL 33301
  (904) 527-1172                                      (954) 907-1136
  (904) 683-7353 (fax)                                (855) 529-9540
  lburnette@messerstrickler.com                       jibrael@jibraellaw.com
  jmarees@messerstrickler.com                         tom@jibraellaw.com
  Counsel for Defendant                               Counsel for Plaintiff



                                                  1
